 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   Allen B.,
                                                             Case No. C18-1759 TLF
 7                             Plaintiff,
            v.                                               ORDER AFFIRMING
 8                                                           DEFENDANT’S DECISION TO
     COMMISSIONER OF SOCIAL SECURITY,                        DENY BENEFITS
 9

10                             Defendant.

11

12          Plaintiff has brought this matter for judicial review of defendant’s denial of his

13   applications for disability insurance and supplemental security income (SSI) benefits. The parties

14   have consented to have this matter heard by the undersigned Magistrate Judge. 28 U.S.C. §

15   636(c); Federal Rule of Civil Procedure 73; Local Rule MJR 13. For the reasons set forth below,

16   the Court affirms defendant’s decision to deny benefits.

17                                          I. ISSUES FOR REVEW

18          1. Did the ALJ err in evaluating the opinion of Gary Gaffield D.O.?

19                                    II. PROCEDURAL HISTORY

20          On May 13, 2014, plaintiff filed an application for disability insurance benefits. Dkt. 6,

21   Administrative Record (AR) 15, 68-80. On September 21, 2015 plaintiff filed an application for

22   supplemental security income. AR 15, 96-108. Plaintiff alleged a disability onset date of May 13,

23   2014. AR 15, 96. Plaintiff’s applications were denied on initial administrative review and on

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 1
 1   reconsideration. AR 15, 109-112 115-117, 118-120. A hearing was held before Administrative

 2   Law Judge (“ALJ”) Stephanie R. Martz on May 4, 2017. AR 35-65.

 3          In a decision dated December 19, 2017, the ALJ found that plaintiff was not disabled.

 4   AR. 15-28. On October 3, 2018 the Social Security Appeals Council denied plaintiff’s request

 5   for review. AR 1-3. The ALJ’s December 19, 2017 decision is now the final decision of the

 6   Commissioner, subject to judicial review. See 20 C.F.R. §§ 404.981, 416.1481. Plaintiff has

 7   appealed the ALJ’s decision to this Court, and asks the Court to reverse and remand this case for

 8   further administrative proceedings. Dkt. 8.

 9                                     III. STANDARD OF REVIEW

10          The Commissioner uses a five-step sequential evaluation process to determine if a

11   claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920. The ALJ assesses the claimant’s RFC to

12   determine, at step four, whether the plaintiff can perform past relevant work, and if necessary, at

13   step five to determine whether the plaintiff can adjust to other work. Kennedy v. Colvin, 738 F.3d

14   1172, 1175 (9th Cir. 2013). The ALJ has the burden of proof at step five to show that a

15   significant number of jobs that the claimant can perform exist in the national economy. Tackett v.

16   Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999); 20 C.F.R. §§ 404.1520(e), 416.920(e).

17          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error,

18   or (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,

19   654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

20   accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

21   (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). This requires “more than

22   a mere scintilla,” of evidence. Id.

23          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

24   F.3d 995, 1009 (9th Cir. 2014). It must weigh both the evidence that supports, and evidence that

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 2
 1   does not support, the ALJ’s conclusion. Id. The Court considers in its review only the reasons the

 2   ALJ identified and may not affirm for a different reason. Id. at 1010. Furthermore, “[l]ong-

 3   standing principles of administrative law require us to review the ALJ’s decision based on the

 4   reasoning and actual findings offered by the ALJ—not post hoc rationalizations that attempt to

 5   intuit what the adjudicator may have been thinking.” Bray v. Comm’r of SSA, 554 F.3d 1219,

 6   1225-26 (9th Cir. 2009) (citations omitted).

 7           If the ALJ’s decision is based on a rational interpretation of conflicting evidence, the

 8   Court will uphold the ALJ’s finding. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155,

 9   1165 (9th Cir. 2008). It is unnecessary for the ALJ to “discuss all evidence presented”. Vincent

10   on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (citation omitted)

11   (emphasis in original). The ALJ must only explain why “significant probative evidence has been

12   rejected.” Id.

13                                             IV. DISCUSSION

14   A.      Dr. Gaffield

15           Plaintiff argues that the ALJ erred in evaluating Dr. Gaffield’s opinion. Dkt. 8. Plaintiff

16   contends that the ALJ erred by failing to provide specific and legitimate reasons for discounting

17   portions of Dr. Gaffield’s opinion. Dkt. 8 at 2-4. Plaintiff argues that the ALJ failed to provide

18   sufficiently specific and legitimate reasons to discount Dr. Gaffield’s statement that he advised

19   plaintiff to continue using a cane at all times for all terrains as a matter of safety. Dkt. 8 at 3.

20   Next, plaintiff argues that the ALJ erred in finding that the plaintiff’s activities discussed in the

21   ALJ’s opinion were not consistent with the need to use a cane for ambulation. Dkt. 8 at 3.

22           The ALJ is responsible for determining credibility and resolving ambiguities and

23   conflicts in the medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). The ALJ

24   must provide “clear and convincing” reasons for rejecting the uncontradicted opinion of either a

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 3
 1   treating or examining physician. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting

 2   Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). Even when a treating or

 3   examining physician’s opinion is contradicted, an ALJ may only reject that opinion “by

 4   providing specific and legitimate reasons that are supported by substantial evidence.” Id. In

 5   either case, substantial evidence must support the ALJ’s findings. Id.

 6          “Determining whether inconsistencies are material (or are in fact inconsistencies at all)

 7   and whether certain factors are relevant to discount the opinions of [treating or examining

 8   doctors] falls within this responsibility.” Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595,

 9   603 (9th Cir. 1999); see also Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (upholding

10   ALJ’s rejection of internally inconsistent medical opinion).

11          1.      Dr. Gaffield’s Findings

12          Dr. Gaffield examined plaintiff on May 30, 2017. AR 806-818. Dr. Gaffield completed

13   the Social Security Administration medical source statement form (AR 806-812) and also

14   provided a narrative medical source statement (AR 812-818). In relevant part, Dr. Gaffield

15   opined, in the medical source statement form that plaintiff did not need a cane to ambulate. AR

16   807. Dr. Gaffield also opined that plaintiff could not “walk at a reasonable pace on rough or

17   uneven surfaces.” AR 811. In his narrative medical source statement Dr. Gaffield noted that

18   plaintiff had a cane and Dr. Gaffield advised him to “continue using this device [cane] at all

19   times for all terrains as a matter of safety.” AR. 818.

20          2.      ALJ’s Evaluation of Dr. Gaffield’s Findings

21          In her decision the ALJ evaluated Dr. Gaffield’s opinion as follows:

22          Great weight is accorded to most of Dr. Gaffield’s opinion in both the form and
            narrative section of his report (as to sitting; standing; walking; manipulative
23          activities; and lifting/carrying, though I find lifting/carrying at the light level to be
            more consistent with the record as a whole). […] As to the remainder of Dr.
24          Gaffield’s opinion in the medical source statement form and narrative section of

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 4
 1          his report (as to use of a cane; foot control operation; postural activities; and
            environmental limitations), these are given less weight because they are not
 2          consistent with each other. Further, Dr. Gaffield’s examination and the claimant’s
            activities discussed above are not consistent with need to use a cane for
 3          ambulation. His activities of camping and going to the beach are also inconsistent
            with a restriction on walking on uneven surfaces. Nonetheless, I note that the
 4          postural (occasional climbing of ramps/stairs; no climbing ladders, ropes, or
            scaffolds; occasional balancing, stooping, kneeling, crouching and crawling) and
 5          environmental (avoidance of concentrated exposure to vibrations and hazards)
            determined in this decision account for most of Dr. Gaffield’s conflicting
 6          assessment in both his form and narrative section.”

 7   AR 26-27.

 8          As the ALJ noted in her opinion, Dr. Gaffield’s form medical source statement opines

 9   that plaintiff does not require a cane to ambulate. AR 26, 807. The ALJ also explained that Dr.

10   Gaffield’s narrative statement advised plaintiff to use the cane at all time for all terrains as a

11   matter of safety. AR. 26, 818. The ALJ further explains that she gave Dr. Gaffield’s opinion

12   regarding the use of a cane less weight because the form statement and the narrative statement

13   were inconsistent with each other. AR. 27. This finding of internal inconsistencies in Dr.

14   Gaffield’s opinion regarding the plaintiff’s use of a cane is a sufficiently specific and legitimate

15   reason to discount this portion of Dr. Gaffield’s opinion. Morgan, 169 F.3d at 603; see also

16   Rollins, 261 F.3d at 856 (upholding ALJ’s rejection of internally inconsistent medical opinion).

17          The activities identified in the ALJ’s decision include: driving, the ability to bathe and

18   dress himself, preparing food, reading, watching television, working on a computer, maintaining

19   a fish tank, maintaining his apartment, going to church on a regular basis, occasionally

20   interacting with friends and family, and visiting neighbors. AR 24. Plaintiff also reported that his

21   teenage daughter moved from out of state to live with him and that the two had been very active

22   exploring Washington, camping and going to the beach. AR 25.

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 5
 1          Plaintiff argues that the ALJ erred in citing this as a reason to discount Dr. Gaffield’s

 2   opinion that plaintiff needed to use a cane because plaintiff claims that each of these activities

 3   can be completed while using a cane. Dkt. 8 at 4. Determining whether inconsistencies exist, and

 4   their weight is the responsibility of the ALJ. Morgan, 169 F.3d at 603. Although it might be

 5   arguable that a person could do some or all of the activities listed while using a cane, when there

 6   is evidence sufficient to support either outcome, the Court “must affirm the decision actually

 7   made.” Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (citation

 8   omitted), see also, Revels, 874 F.3d at 654 (“Where evidence is susceptible to more than one

 9   rational interpretation, the ALJ’s decisions should be upheld.”). Plaintiff’s activities can support

10   more than one rational interpretation of plaintiff’s need to use a cane, therefore, the Court will

11   not disturb the ALJ’s analysis. Further, even if this determination had been an error, it would be

12   harmless error because the internal inconsistencies in Dr. Gaffield’s opinion regarding plaintiff’s

13   use of a cane provide specific and legitimate reasons to discredit this portion of the opinion.

14          Plaintiff includes a footnote in the opening brief stating, “[t]he ALJ also stated that Dr.

15   Gaffield’s restriction of walking on uneven surfaces were inconsistent with [plaintiff’s]

16   activities. AR 27. But Dr. Gaffield did not restrict [plaintiff] from walking on uneven surfaces so

17   long as he used a cane.” Dtk. 8 at 3 n. 1. It is unclear whether plaintiff is challenging the ALJ’s

18   findings that plaintiff’s activities of going to the beach and camping were inconsistent with Dr.

19   Gaffield’s restriction on walking on uneven surfaces. To the extent that plaintiff is challenging

20   the ALJ’s finding, the Court notes that Dr. Gaffield determined that plaintiff could not “walk a

21   block at a reasonable pace on rough or uneven surfaces.” AR 811. Additionally, as discussed

22   above, although plaintiff could arguably use a cane while camping or at a beach, where there is

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 6
 1   evidence sufficient to support either outcome, the Court “must affirm the decision actually

 2   made.” Heckler, 739 F.2d at 1394-95.

 3                                           CONCLUSION

 4          Based on the foregoing discussion, the Court finds the ALJ properly determined plaintiff

 5   to be not disabled. Defendant’s decision to deny benefits therefore is AFFIRMED.

 6          Dated this 15th day of November, 2019.

 7

 8

 9                                                       A
                                                         Theresa L. Fricke
10                                                       United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 7
